Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This action is responsive to the communication filed on 8/24/2021.

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 8/24/2021 was filed after the mailing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections – 35 USC 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed limitations may be drawn to software, per se because, as disclosed in Par [0065] & [0138] of the applicant’s specification, the disclosed claimed language may be performed by processing logic that may include software and the applicant’s specification doesn’t explicitly disclose that the claimed memory and processor are drawn to physical structure, such as hardware. The applicant’s specification discloses that the embodiment may be implemented as hardware, software, or a combination of both, but does not explicitly disclose that the claimed elements (processor and memory) of claim 1 are specifically hardware-implmented. 


Claim Rejections – 35 USC 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 5-9, 11-12, 14, 17, and 20 are rejected under 35 USC 103 as being unpatentable over Lam et al (US 10,219,106) in view of Liu et al (US 2010/0322213).
With respect to claim 1, Lam et al teaches a system, comprising: 
a memory to store a set of instructions (col. 6, lines 32-40, “memory may store the instructions”); and 
one or more processors coupled to the memory, the one or more processors being configured to execute the set of instructions to cause the system to perform operations (col. 6, lines 35-40, “memory may store the instructions, that when executed by the processor….”) comprising:  
receiving, from the endpoint device, a service connection request to initiate data flow related to the service (col. 1, lines 35-45, which discloses one of the devices, implemented to provide one of the location-based services, receiving the beacon ID transmitted by the beacon device for retrieving content requested within the transmitted beacon message); 
validating the endpoint device (col. 4, lines 7-12, which discloses allowing devices to validate a beacon ID transmitted by a beacon device); and 
responsive to validating the endpoint device, establish the service connection to a device associated with the service (col. 4, lines 10-20, which discloses authentication for establishing communication between the beacon device and other one of said devices).
Lam et al does not explicitly teach receiving, from an endpoint device, a request to register a service that is supported by the endpoint device; identifying, in view of the service identified in the request, a service provider of interest that relates to the service.
However, Liu et al further teaches receiving, from an endpoint device, a request to register a service that is supported by the endpoint device (par [0037], lines 11-17, which discloses a service registration request being transmitted between a service providing device and access point device); and 
identifying, in view of the service identified in the request, a service provider of interest that relates to the service (par [0078], lines 10-20, which discloses matching the requested service information with the identified service provider implemented for performing the requested service).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Liu et al within the beacon signal verification embodiment of Lam et al, which would cause one of ordinary skill in the art to be motivated to incorporate the access point proxy service discovery process (disclosed by Liu et al) within Lam et al, which would provide the predictive result of enhancing the location based services (disclosed by Lam et al) by allowing broadening the range of service information data retrieval by permitting retrieving requested services among multiple networks, as opposed to the one central network taught by Lam et al, using said proxy service discovery process.
Regarding claim 2, Lam et al does not explicitly teach wherein identifying the service provider of interest includes identifying an associated endpoint manager server.
However, Liu et al teaches wherein identifying the service provider of interest includes identifying an associated endpoint manager server (Abstract, “AP manages service provider information”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Liu et al within the beacon signal verification embodiment of Lam et al according to the motivation disclosed in claim 1.

Regarding claim 3, Lam et al and Liu et al teach the limitations of claim 1.
Lam et al further teaches wherein validating the endpoint device includes: identifying an identifier of the endpoint device (fig. 2C, ‘220); and validating the endpoint device based on the identifier of the endpoint device (fig. 2A-2B & col. 3, lines 23-30, which disclose authenticating communication with a beacon device utilizing beacon device identification).

Regarding claim 6, Lam et al does not explicitly teach wherein the request to register the service that is supported by the endpoint device is received as a broadcast by the endpoint device.
However, Liu et al teaches wherein the request to register the service that is supported by the endpoint device is received as a broadcast by the endpoint device (par [0062], lines 1-8, “AP manages service provider information”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Liu et al within the beacon signal verification embodiment of Lam et al according to the motivation disclosed in claim 1.

Regarding claim 7, Lam et al does not explicitly teach wherein the request to register the service that is supported by the endpoint device includes a characteristic of the endpoint device, wherein the endpoint device is validated based on the characteristic of the endpoint device.
However, Liu et al teaches wherein the request to register the service that is supported by the endpoint device includes a characteristic of the endpoint device (par [0040], lines 1-5, “including information identifying the SP and requesting registration”), wherein the endpoint device is validated based on the characteristic of the endpoint device (par [0051], lines 5-15, “authentication frames”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Liu et al within the beacon signal verification embodiment of Lam et al according to the motivation disclosed in claim 1.
Regarding claim 8, Lam et al does not explicitly teach wherein establishing the service connection to a device associated with the service includes configuring a data communication mechanism between the endpoint device and the device associated with the service.
However, Liu et al teaches wherein establishing the service connection to a device associated with the service includes configuring a data communication mechanism between the endpoint device and the device associated with the service (par [0004-0005], which discloses communication between an AP device and service providing device).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Liu et al within the beacon signal verification embodiment of Lam et al according to the motivation disclosed in claim 1.

Regarding claim 9, Lam et al does not explicitly teach wherein execution of the set of instructions further cause the system to void the service connection to the device associated with the service in response to an identification of a predetermined condition.
However, Liu et al teaches wherein execution of the set of instructions further cause the system to void the service connection to the device associated with the service in response to an identification of a predetermined condition (par [0050], lines 5-15, “terminate the registration”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Liu et al within the beacon signal verification embodiment of Lam et al according to the motivation disclosed in claim 1.

With respect to claim 10, Lam et al teaches a method, comprising: 
receiving, from the endpoint device, a service connection request to initiate data flow related to the service (col. 1, lines 35-45, which discloses one of the devices, implemented to provide one of the location-based services, receiving the beacon ID transmitted by the beacon device for retrieving content requested within the transmitted beacon message); 
validating the endpoint device (col. 4, lines 7-12, which discloses allowing devices to validate a beacon ID transmitted by a beacon device); and 
responsive to validating the endpoint device, establish the service connection to a device associated with the service (col. 4, lines 10-20, which discloses authentication for establishing communication between the beacon device and other one of said devices).
Lam et al does not explicitly teach receiving, from an endpoint device, a request to register a service that is supported by the endpoint device; identifying, in view of the service identified in the request, a service provider of interest that relates to the service.
However, Liu et al further teaches receiving, from an endpoint device, a request to register a service that is supported by the endpoint device (par [0037], lines 11-17, which discloses a service registration request being transmitted between a service providing device and access point device); and 
identifying, in view of the service identified in the request, a service provider of interest that relates to the service (par [0078], lines 10-20, which discloses matching the requested service information with the identified service provider implemented for performing the requested service).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Liu et al within the beacon signal verification embodiment of Lam et al, which would cause one of ordinary skill in the art to be motivated to incorporate the access point proxy service discovery process (disclosed by Liu et al) within Lam et al, which would provide the predictive result of enhancing the location based services (disclosed by Lam et al) by allowing broadening the range of service information data retrieval by permitting retrieving requested services among multiple networks, as opposed to the one central network taught by Lam et al, using said proxy service discovery process.
Regarding claim 11, Lam et al does not explicitly teach wherein identifying the service provider of interest includes identifying an associated endpoint manager server.
However, Liu et al teaches wherein identifying the service provider of interest includes identifying an associated endpoint manager server (Abstract, “AP manages service provider information”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Liu et al within the beacon signal verification embodiment of Lam et al according to the motivation disclosed in claim 10.

Regarding claim 12, Lam et al and Liu et al teach the limitations of claim 10.
Lam et al further teaches wherein validating the endpoint device includes: identifying an identifier of the endpoint device (fig. 2C, ‘220); and validating the endpoint device based on the identifier of the endpoint device (fig. 2A-2B & col. 3, lines 23-30, which disclose authenticating communication with a beacon device utilizing beacon device identification).

Regarding claim 15, Lam et al does not explicitly teach wherein the request to register the service that is supported by the endpoint device is received as a broadcast by the endpoint device.
However, Liu et al teaches wherein the request to register the service that is supported by the endpoint device is received as a broadcast by the endpoint device (par [0062], lines 1-8, “AP manages service provider information”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Liu et al within the beacon signal verification embodiment of Lam et al according to the motivation disclosed in claim 10.

Regarding claim 16, Lam et al does not explicitly teach wherein the request to register the service that is supported by the endpoint device includes a characteristic of the endpoint device, wherein the endpoint device is validated based on the characteristic of the endpoint device.
However, Liu et al teaches wherein the request to register the service that is supported by the endpoint device includes a characteristic of the endpoint device (par [0040], lines 1-5, “including information identifying the SP and requesting registration”), wherein the endpoint device is validated based on the characteristic of the endpoint device (par [0051], lines 5-15, “authentication frames”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Liu et al within the beacon signal verification embodiment of Lam et al according to the motivation disclosed in claim 10.

Regarding claim 17, Lam et al does not explicitly teach wherein establishing the service connection to a device associated with the service includes configuring a data communication mechanism between the endpoint device and the device associated with the service.
However, Liu et al teaches wherein establishing the service connection to a device associated with the service includes configuring a data communication mechanism between the endpoint device and the device associated with the service (par [0004-0005], which discloses communication between an AP device and service providing device).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Liu et al within the beacon signal verification embodiment of Lam et al according to the motivation disclosed in claim 10.

Regarding claim 18, Lam et al does not explicitly teach wherein execution of the set of instructions further cause the system to void the service connection to the device associated with the service in response to an identification of a predetermined condition.
However, Liu et al teaches wherein execution of the set of instructions further cause the system to void the service connection to the device associated with the service in response to an identification of a predetermined condition (par [0050], lines 5-15, “terminate the registration”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Liu et al within the beacon signal verification embodiment of Lam et al according to the motivation disclosed in claim 10.

With respect to claim 19, Lam et al teaches a non-transitory computer-readable storage medium storing executable instructions (col. 12, lines 32-37) that, in response to execution, cause one or more processors of a device (col. 12, lines 32-37) to perform operations comprising: 
receiving, from the endpoint device, a service connection request to initiate data flow related to the service (col. 1, lines 35-45, which discloses one of the devices, implemented to provide one of the location-based services, receiving the beacon ID transmitted by the beacon device for retrieving content requested within the transmitted beacon message); 
validating the endpoint device (col. 4, lines 7-12, which discloses allowing devices to validate a beacon ID transmitted by a beacon device); and 
responsive to validating the endpoint device, establish the service connection to a device associated with the service (col. 4, lines 10-20, which discloses authentication for establishing communication between the beacon device and other one of said devices).
Lam et al does not explicitly teach receiving, from an endpoint device, a request to register a service that is supported by the endpoint device; identifying, in view of the service identified in the request, a service provider of interest that relates to the service.
However, Liu et al further teaches receiving, from an endpoint device, a request to register a service that is supported by the endpoint device (par [0037], lines 11-17, which discloses a service registration request being transmitted between a service providing device and access point device); and 
identifying, in view of the service identified in the request, a service provider of interest that relates to the service (par [0078], lines 10-20, which discloses matching the requested service information with the identified service provider implemented for performing the requested service).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Liu et al within the beacon signal verification embodiment of Lam et al, which would cause one of ordinary skill in the art to be motivated to incorporate the access point proxy service discovery process (disclosed by Liu et al) within Lam et al, which would provide the predictive result of enhancing the location based services (disclosed by Lam et al) by allowing broadening the range of service information data retrieval by permitting retrieving requested services among multiple networks, as opposed to the one central network taught by Lam et al, using said proxy service discovery process.
Regarding claim 20, Lam et al does not explicitly teach wherein execution of the set of instructions further cause the system to void the service connection to the device associated with the service in response to an identification of a predetermined condition.
However, Liu et al teaches wherein execution of the set of instructions further cause the system to void the service connection to the device associated with the service in response to an identification of a predetermined condition (par [0050], lines 5-15, “terminate the registration”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Liu et al within the beacon signal verification embodiment of Lam et al according to the motivation disclosed in claim 19.

7.	Claims 4-5 and 13-14 are rejected under 35 USC 103 as being unpatentable over Lam et al (US 10,219,106) in view of Liu et al (US 2010/0322213), further in view of Arsenault et al (US 2017/0257341).
With respect to claim 4, Lam et al and Liu et al do not explicitly teach wherein the identifier of the endpoint device includes a manufacturer of the endpoint device, wherein the endpoint device is validated based on the manufacturer of the endpoint device.
However, Arsenault et al further teaches wherein the identifier of the endpoint device includes a manufacturer of the endpoint device (par [0008] and [0068], lines 10-14, “manufacturer-defined IoT device ID”), wherein the endpoint device is validated based on the manufacturer of the endpoint device (par [0059], lines 20-28, which discloses validation requests based on service request type and the manufacturer IoT device identity).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Arsenault et al within the teachings of of Lam et al and Liu et al, which would cause one of ordinary skill in the art to be motivated to enhance device authentication for accessing validation-requiring services when utilizing the concatenation of device identity, device manufacturer identity, and service provider network ID (disclosed in [0068], lines 10-14 Arsenault et al), which would allow the embodiments of Lam et al and Liu et al to retrieve requested content at a faster rate because the ID concatenation allows for the location of requested content when the requested already pinpoints the requestor’s device manufacture, device ID, and which service provider network the content is available within. 
With respect to claim 5, Lam et al and Liu et al do not explicitly teach wherein the service connection is established with a server associated with the manufacturer of the device.
However, Arsenault et al further teaches wherein the service connection is established with a server associated with the manufacturer of the device ([0068], lines 10-16, which discloses a control server used to associate the request with the service provider containing the content).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Arsenault et al within the teachings of of Lam et al and Liu et al according to the motivation disclosed regarding claim 4.
With respect to claim 13, Lam et al and Liu et al do not explicitly teach wherein the identifier of the endpoint device includes a manufacturer of the endpoint device, wherein the endpoint device is validated based on the manufacturer of the endpoint device.
However, Arsenault et al further teaches wherein the identifier of the endpoint device includes a manufacturer of the endpoint device (par [0008] and [0068], lines 10-14, “manufacturer-defined IoT device ID”), wherein the endpoint device is validated based on the manufacturer of the endpoint device (par [0059], lines 20-28, which discloses validation requests based on service request type and the manufacturer IoT device identity).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Arsenault et al within the teachings of of Lam et al and Liu et al, which would cause one of ordinary skill in the art to be motivated to enhance device authentication for accessing validation-requiring services when utilizing the concatenation of device identity, device manufacturer identity, and service provider network ID (disclosed in [0068], lines 10-14 Arsenault et al), which would allow the embodiments of Lam et al and Liu et al to retrieve requested content at a faster rate because the ID concatenation allows for the location of requested content when the requested already pinpoints the requestor’s device manufacture, device ID, and which service provider network the content is available within. 
With respect to claim 14, Lam et al and Liu et al do not explicitly teach wherein the service connection is established with a server associated with the manufacturer of the device.
However, Arsenault et al further teaches wherein the service connection is established with a server associated with the manufacturer of the device ([0068], lines 10-16, which discloses a control server used to associate the request, containing the manufacture ID, with the service provider containing the content).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Arsenault et al within the teachings of of Lam et al and Liu et al according to the motivation disclosed regarding claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANDY A SCOTT/Primary Examiner, Art Unit 2439
20221121